ORDER
PER CURIAM.
The suggestions for rehearing en banc have been circulated to the full Court. A vote was requested and a majority of the judges in regular active service have voted in favor of the suggestions. Accordingly, it is
ORDERED, by the Court en banc, that the suggestions for rehearing en banc are granted, and it is
FURTHER ORDERED, by the Court en banc, on its own motion, that the opinion and judgment of October 22, 1985, 775 F.2d 366, be, and the same hereby are, vacated.
A future order of the Court will govern further proceedings in this case.
MIKVA Circuit Judge, would deny the suggestions.
WALD and SILBERMAN Circuit Judges, did not participate in this order.